TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00437-CV



                                      In the Matter of N. G.-D.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. JV-31,751, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  Appellant, N. G.-D., appeals the juvenile court’s order transferring him from the

Texas Juvenile Justice Department (TJJD)1 to the Texas Department of Criminal

Justice–Institutional Division (TDCJ–ID) to complete the remainder of his 30-year determinate

sentence for aggravated sexual assault of a child. See Tex. Fam. Code § 54.11 (governing juvenile

court’s decision to parole or transfer juvenile offender); Tex. Hum. Res. Code § 244.014 (authorizing

TJJD to refer juvenile offender between age 16 and 19 for transfer to TDCJ); Tex. Penal Code

§ 22.021(a)(1), (2)(B) (aggravated sexual assault of a child). We affirm the juvenile court’s

transfer order.


                                            DISCUSSION

                  In June 2011, the district court, sitting as a juvenile court, adjudicated appellant

delinquent of two counts of aggravated sexual assault of a child for sexually assaulting an


       1
        The Texas Juvenile Justice Department was formerly known as the Texas Youth
Commission (TYC).
eight-year-old neighbor boy.2 See Tex. Fam. Code § 54.03(f); Tex. Penal Code § 22.021(a)(1),

(2)(B). The court placed appellant on determinate-sentence probation for ten years for one of the

counts. See Tex. Fam. Code §§ 53.045(a), 54.04(d)(3), (q). The court severed out the second count,

postponing disposition pending appellant’s progress on the probated count. In April 2012, after

appellant absconded from a halfway house, the court assessed a determinate sentence of 30 years on

the previously severed out count and placed appellant in the custody of TJJD.                  See id.

§§ 53.045(a)(5), 54.04(d)(3). In January 2014, 21 months into appellant’s determinate sentence,

TJJD requested a transfer hearing and recommended that appellant, now almost 19 years old, be

transferred to TDCJ. See Tex. Hum. Res. Code § 244.014. After a two-day transfer hearing, the

juvenile court ordered appellant to serve the remainder of his 30-year determinate sentence in the

custody of TDCJ. See Tex. Fam. Code § 54.11(a),(i).

               In his sole issue on appeal, appellant asserts that the juvenile court abused its

discretion by failing to make explicit findings explaining the reasons for its decision to transfer him

to TDCJ, by failing to consider his best interests when making the decision, and by failing to allow

him to present argument at the transfer hearing.




       2
          The evidence at the contested adjudication hearing showed that the sexual abuse began
when the young boy was eight and continued over the course of just under a year. On numerous
occasions, appellant masturbated the boy with his hand and penetrated the boy’s anus with his sexual
organ. Appellant lured the boy into his apartment to play, showed the boy pornography, and then
sexually assaulted him. On some occasions, appellant gave the boy money in exchange for sex.

                                                   2
Failure to Make Findings

                Appellant first contends that the juvenile court erred in not making findings, orally

or in writing, to explain the basis for its decision to transfer him to TDCJ. However, the record

demonstrates that appellant never requested that the juvenile court make such findings nor did he

object to the failure of the court to do so.

                Juvenile proceedings are governed by the Juvenile Justice Code, Title 3 of the Texas

Family Code, see id. §§ 51.01–61.107, and, although quasi-criminal in nature, are considered civil

cases and are generally governed by the Texas Rules of Civil Procedure, see id. § 51.17 (subject to

certain exceptions, or when in conflict with provisions of Juvenile Justice Code, Texas Rules of

Civil Procedure govern proceedings under Juvenile Justice Code); In re Hall, 286 S.W.3d 925, 927

(Tex. 2009) (noting that juvenile proceedings are civil cases “although [they are] quasi-criminal in

nature”); In re R.J.H., 79 S.W.3d 1, 6 (Tex. 2002) (“The Family Code, which governs juvenile

delinquency proceedings in Texas, requires that they be conducted under the Texas Rules of Civil

Procedure[.]”); see also In re Dorsey, 465 S.W.3d 656, 657 (Tex. Crim. App. 2015) (Richardson, J.,

concurring) (“Except when in conflict with a provision of the Family Code, the Texas Rules of Civil

Procedure govern juvenile proceedings.”) (citing Tex. Fam. Code § 51.17(a) and In re M.R.,

858 S.W.2d 365, 366 (Tex. 1993)). Accordingly, the Texas Rules of Civil Procedure regarding

district court findings govern this issue.

                Rule of Civil Procedure 296 requires a formal request to be filed within 20 days of

the judgment before a district court is obligated to make written findings of fact and conclusions of

law. See Tex. R. Civ. P. 296. Appellant did not file a proper and timely request. In fact, the record



                                                  3
reflects that appellant never requested, orally or in writing, that the juvenile court make findings at

any time. Thus, appellant has failed to preserve this complaint for review. See Stangel v. Perkins,

87 S.W.3d 706, 709 (Tex. App.—Dallas 2002, no pet.) (trial court was not obligated to make written

findings of fact and conclusions of law because no timely request was filed; failure to timely and

properly request findings and conclusions does not preserve error); see also Tex. R. App. P. 33.1(a)

(to preserve complaint for appellate review, party must have presented to trial court a timely request,

objection, or motion that states the specific grounds for desired ruling and complies with

requirements of Texas Rules of Civil Procedure).

                Appellant relies on Moon v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014), to support

his contention that the juvenile court abused its discretion in ordering his transfer to TDCJ without

stating the reasons for its decision to transfer. In Moon, the Court of Criminal Appeals addressed

the specificity required in a juvenile court’s transfer order under section 54.02 of the Juvenile Justice

Code—the statute governing the juvenile court’s waiver of jurisdiction and transfer of a juvenile

offender for prosecution in adult criminal court—as well as the standard of appellate review

applicable in an appeal from that order. See Moon, 451 S.W.3d at 44–48; see also Tex. Fam. Code

§ 54.02. The Court observed that, before a juvenile court may exercise its discretion to waive

jurisdiction over an alleged juvenile offender, the court must consider the non-exclusive statutory

factors of section 54.02(f) to facilitate the juvenile court’s balancing of the “potential danger to the

public” posed by the particular juvenile offender “with the juvenile offender’s amenability to

treatment.” Moon, 451 S.W.3d at 38; see Tex. Fam. Code § 54.02(f). If the juvenile court decides

to waive jurisdiction over the juvenile, then the statute directs it to “state specifically” in a written



                                                   4
order “its reasons for waiver and [to] certify its action, including the written order and findings of

the court.” Moon, 451 S.W.3d at 38 (quoting Tex. Fam. Code § 54.02(h)).

               Appellant’s reliance on Moon is misplaced. In Moon, the Court analyzed the juvenile

court’s abuse of discretion in connection with a statute that mandated the juvenile court—after

considering certain required factors—to specifically explain its decision and explicitly state those

reasons in the transfer order. See id. at 38, 49; Tex. Fam. Code § 54.02(h). The statute at issue here,

section 54.11 of the Family Code, which governs post-adjudication transfers to TDCJ, contains no

requirement that the juvenile court make findings stating the reasons for its decision to transfer the

juvenile to TDCJ or to put them in the transfer order. See Tex. Fam. Code § 54.02. Unlike Moon,

the juvenile court here did not fail to comply with the applicable statutory requirements.

Consequently, we find no abuse of discretion in the juvenile court’s failure to make explicit findings

explaining its decision to transfer, particularly when not requested to do so.


Failure to Consider Appellant’s Best Interests

               Appellant also maintains that the juvenile court abused its discretion “in transferring

appellant into the adult prison system when it failed to consider the best interest of appellant.”

               When a juvenile is given a determinate sentence, upon TJJD’s request to transfer the

juvenile to TDCJ, the trial court is required to hold a hearing. See id. § 54.11; see also Tex. Hum.

Res. Code § 244.014. Following the hearing, the court may either (1) order the return of the juvenile

to TJJD or (2) order the transfer of the juvenile to the custody of TDCJ for the completion of his




                                                  5
sentence.3 See Act of May 27, 1987, 70th Leg., R.S., ch. 385, § 13, 1987 Tex. Gen. Laws 1896, 1897

(current version at Tex. Fam. Code § 54.11(i)). When conducting the transfer or release hearing, the

juvenile court


       may consider the experiences and character of the person before and after
       commitment to [TJJD], the nature of the penal offense that the person was found to
       have committed and the manner in which the offense was committed, the abilities of
       the person to contribute to society, the protection of the victim of the offense or any
       member of the victim’s family, the recommendations of [TJJD] and prosecuting
       attorney, the best interests of the person, and any other factor relevant to the issue to
       be decided.


Tex. Fam. Code § 54.11(k) (emphasis added). Consideration of this non-exclusive list of statutory

factors is discretionary. See Tex. Gov’t Code § 311.016(1) (“‘May’ creates discretionary authority

or grants permission or a power.”). The juvenile court is not obliged to consider all of the factors

listed, and it may consider relevant factors not listed. In re N.K.M., 387 S.W.3d 859, 864 (Tex.

App.—San Antonio 2012, no pet.); In re J.J., 276 S.W.3d 171, 178 (Tex. App.—Austin 2008,

pet. denied). Moreover, the juvenile court can assign different weights to the factors considered.

In re N.K.M., 387 S.W.3d at 864; In re J.J., 276 S.W.3d at 178.

                 In this case, the juvenile court heard evidence at the transfer hearing about the nature

of the underlying offense, appellant’s traumatic childhood, his criminal history, his substance abuse

history, his ongoing behavioral problems, his continued inappropriate sexual conduct, his failure to


       3
          This portion of the statute was amended in 2013 to include the possibility of returning a
juvenile to a “post-adjudication secure correctional facility” in addition to TJJD. See Act of
May 24, 2013, 83d Leg., R.S., ch. 1323, § 6, 2013 Tex. Gen. Laws 3506, 3509. However, this
amendment is not applicable to appellant because his conduct occurred before the effective date of
the amendment. See id. §§ 12, 13, at 3512.

                                                    6
successfully complete a sexual-behavior treatment program, and his commission of a new felony

offense while committed to TJJD.4

               Katherine Hallmark, a psychologist at the Giddings State School, testified that she

conducted a forensic risk assessment on appellant, and her report of the assessment was admitted

into evidence for consideration by the juvenile court. She testified about appellant’s various mental

health diagnoses based on several psychological evaluations, including those from the Travis County

probation department and subsequent TJJD evaluations. Appellant’s diagnoses included sexual

abuse of a child/perpetrator, conduct disorder, and poly-substance dependence. Dr. Hallmark also

reported that appellant displays several antisocial traits, such as failure to conform to social norms,

deceitfulness, impulsivity, irresponsibility, disregard for others, and lack of remorse.          The

psychological evaluations reflect that appellant has between low average and borderline intellectual

functioning and has low academic skills. Dr. Hallmark explained that appellant’s performance

regarding intellectual functioning, academic functioning, and cognitive deficit are “more consistent

with a suboptimal educational background than with his cognitive deficits.” His problems are “more

related [to] a culturally impoverished environment.”5



       4
          The evidence at the transfer hearing demonstrated that on one occasion while in class,
appellant exposed his fully erect penis to a teacher’s aide and fellow classmates and began
masturbating. At least three of the students were younger than 16 years of age. Appellant was
subsequently charged and convicted in adult criminal court of indecency with a child by exposure.
See Tex. Penal Code § 21.11(a)(2)(A). At the time of the transfer hearing, appellant was serving a
two-year sentence in TDCJ for that offense.
       5
          The record reflects that appellant is a Honduran national. His mother left when he was
three and he was then raised by his grandparents until his grandmother died. He then lived
alternatively with his father and grandfather until he traveled alone to the United States to be with
his mother when he was 13 years old.

                                                  7
                In her testimony, Dr. Hallmark described appellant’s childhood—characterized by

abandonment by his mother, the death of his primary caregiver (his grandmother), physical abuse

by his father, and juvenile gang involvement—as “extremely traumatic,” “really stressful,” and

“extremely chaotic.” As a child he suffered “exposure to violence, parental criminality, poor role

models, attachment problems, [and] poor school achievement.” Consequently, while at TJJD,

appellant received services to address his issues, including ESL (English as a second language)

services, specialized reading classes, a vocational certification course, psychiatry services for

medication, extensive treatment by a psychologist, a sex-offender treatment program, and an alcohol

and drug treatment program. While she empathized with his traumatic history and recognized its

impact on appellant, the doctor testified that appellant has not responded to the interventions offered

and has not progressed in his treatment. In her testimony, Dr. Hallmark said that appellant does not

have a motivation for change, does not appear to try to interrupt his inappropriate sexual behavior,

has an external focus of control, lacks empathy for others, uses cognitive distortions, demonstrates

attitudes reflective of reoffending, and exhibits “risky, impulsive behavior.” “[Appellant] knows that

his behavioral choices are wrong, and yet he doesn’t try to change his thinking to interrupt his

behaviors.” Dr. Hallmark acknowledged that appellant is in need of further sex offender treatment,

substance abuse treatment, and mental health treatment but testified that he is “not appropriate for

treatment completion” because he has “a problem with poor compliance to treatment.” She observed

that his new felony sexual offense reflects that appellant is not using any of the skills that he learned

from treatment in his daily life, and she expressed concern about appellant’s lack of progress while




                                                   8
at TJJD: “he currently thinks in the same manner that he did before[,] suggesting that he hasn’t

made any changes in thought process that supports criminal offending.”

               In support of TJJD’s recommendation to the juvenile court that appellant be

transferred to TDCJ, Dr. Hallmark indicated in her testimony that appellant could not safely be

transitioned into the community because he has not demonstrated sufficient risk reduction, has not

achieved the necessary skills and protective factors, and does not understand his pattern of offending

enough to develop a safe risk-management-transition plan. She noted that “[h]is behavior continues

to be problematic” and conveyed that appellant’s pattern of behavior put society at risk. Specifically,

his pattern of non-compliance with both probation services and TJJD services—a pattern in which

he committed felony offenses under both types of intervention—suggests that if he was placed on

additional intervention on parole “he is at risk for committing another felony offense just as he did

on probation and at TJJD.” Dr. Hallmark summarized, “[Appellant’s] risk factors are really quite

notable, and his pattern of behavior and lack of internalization [of] treatment concepts justifies the

recommendation to protect the community.”

               Dr. Enrique Covarrubias, a psychologist at the Giddings State School who provided

therapy to appellant, also testified at the transfer hearing. Regarding appellant’s intellectual

capacities or abilities, Dr. Covarrubias agreed that appellant has low average to borderline IQ.

Concerning appellant’s mental health issues, the doctor testified that appellant was not a “high need

mental health kid” but instead was “relatively stable.” He indicated that appellant’s actions were

disruptive, “seemed somewhat premeditated,” and could be “accounted for by the conduct disorder.”

When asked about a previous psychological evaluation indicating that appellant “present[ed] as an



                                                  9
angry, impulsive, aggressive, lonely young boy, who has very little insight into the issues in his life

that have contributed to his current problems and difficulties,” Dr. Covarrubias agreed with the

accuracy of the description except that he did not believe that appellant was very impulsive. He

attributed appellant’s behavior to his “negative thinking, his criminal thinking”—his belief that “[he]

could get away with it.” Dr. Covarrubias testified that in his sessions with appellant, he focused on

problem solving, stress management, dealing with situations, and coping with uncomfortable

feelings. He also addressed “elementary” concerns such as medication compliance, understanding

basic rules, and doing class work and homework, and gave appellant “psycho-education” about

gangs and drugs. In addition, he encouraged appellant to know his risk factors and protective factors

and to use his coping skills. Dr. Covarrubias testified that in appellant’s therapy there was “a lot

about decision making.” Although the doctor tried to remind appellant to be aware of his distorted

and criminal thinking patterns, “it just didn’t seem to be enough.” Dr. Covarrubias testified that

during the course of his treatment of appellant, he did not observe any desire by appellant to modify

his “defiant, dangerous, aggressive, and violent behavior,” associate with positive peers, utilize and

fully take advantage of available treatment programs and resources, refrain from illicit substance use,

engage in “healthy and pro-social behaviors,” or discontinue his gang involvement. The doctor

indicated that he did not think that appellant “ha[d] gained any insight into the nature or origin of

his psychological and behavioral problems.”

               Finally, Leonard Cucolo, TJJD’s court liaison, testified for the State, and his report

was admitted into evidence. Cucolo testified that appellant was reviewed for a possible transfer to

TDCJ “as a result of basically meeting the entire policy criteria for return to court for possible



                                                  10
transfer”: he engaged in “chronic disruption of the program,” meaning he was placed in security five

or more times; he engaged in a new felony offense, for which he was charged and subsequently

convicted; and he committed three or more major rule violations that were confirmed through a

Level 2 hearing (appellant had six). Based on appellant’s conduct while committed to TJJD, every

member of the special services committee, the body making TJJD’s recommendation, “unanimously

agreed that [appellant] should be returned to court for the purpose of transfer [to TDCJ].” Cucolo

reported that appellant had 97 documented incidents of misconduct and was “placed on security” on

46 occasions. His report detailed several incidents that demonstrated appellant’s “aggressive and

disruptive behaviors,” which included assaulting another student (he struck the boy in the face

repeatedly with both fists until he was physically restrained by TJJD personnel), possessing

prohibited items (on separate occasions, a razor, a handcuff key, and a needle), and threatening

another boy with assault if he did not perform oral sex on appellant. Cucolo expressed concern

because, despite being in the program for almost 21 months, appellant continued to engage in major

rule violations, including the commission of new offenses, fleeing apprehension, fighting (on one

occasion the fight was gang related), possessing prohibited items, exposure, and assault. In offering

TJJD’s recommendation that appellant be transferred to TDCJ to complete his determinate sentence,

Cucolo’s report concluded that

       [appellant] committed the very serious offense of aggravated sexual assault in which
       he sexually assaulted a nine year old male neighbor. [Appellant] has not benefitted
       from his participation in the treatment programs offered during his assignment to
       TJJD. Instead, his overall behavior and progress in the treatment program[s] have
       been poor despite continued, varied attempts at intervention to facilitate his progress.




                                                 11
               Appellant concedes in his brief that “the evidence does weigh heavily against [him].”

Yet, he maintains that the juvenile court abused its discretion “in determining that it was in

appellant’s best interest to transfer him to [TDCJ]” because he is “an individual in need of treatment

that cannot be addressed in the adult penitentiary system.” He contends that “a primary factor listed

[by appellate courts] to support the decision to transfer [a juvenile into the adult prison system] is

the juvenile’s volitional acts” (emphasis added) and asserts that he should not be transferred to TDCJ

because “[his] behavior was that of an individual suffering from addiction (as well as someone with

low mental capacity) who was unable to control his impulsive behavior.” Nothing in the record

supports this assertion. The evidence at the transfer hearing demonstrated that in spite of being

provided multiple interventions and treatments to facilitate behavioral changes, appellant chose to

persist in his disruptive and sexually inappropriate behavior. There is no evidence suggesting that

he was unable to control his behavior, merely that he was unwilling to do so.

               In sum, there was extensive testimony at the transfer hearing about appellant’s

conduct and performance in TJJD. The record reveals that appellant was committed to TJJD for a

30-year determinative sentence for repeatedly sexually assaulting an eight-year-old boy. Although

there was evidence of appellant’s traumatic childhood as well as evidence that appellant made some

progress, though minimal, in the sex-offender treatment program at TJJD, there was other evidence

that his sexually inappropriate behavior continued, culminating in his commission of a new felony

sexual offense. In support of TJJD’s recommendation for transfer, there was evidence that appellant

had not internalized or implemented what he had learned in the various programs and treatments to

effect positive changes in his behavior. Thus, he posed a risk to the community. In making the



                                                 12
decision to transfer or release appellant, the juvenile court had discretion to consider the listed

statutory factors as well as other relevant factors not listed and to assign different weights to the

factors considered. Appellant’s best interest was just one of those factors. Given the evidence

presented at the transfer hearing, we cannot conclude that the juvenile court abused its discretion in

determining that the relevant factors weighed in favor of transferring appellant to TDCJ to complete

his determinate sentence.6




       6
           Appellant asserts in his brief that “a transfer of a juvenile’s determinate sentence to the
adult prison system should be held to the standard now set out for transfer hearings of juveniles to
the adult system [ ] as defined in Moon v. State.” In Moon, the Court of Criminal Appeals explained
that

       in evaluating a juvenile court’s decision to waive its jurisdiction, an appellate court
       should first review the juvenile court’s specific findings of fact regarding the Section
       54.02(f) factors under “traditional sufficiency of the evidence review.” But it should
       then review the juvenile court’s ultimate waiver decision under an abuse of discretion
       standard.

Moon v. State, 451 S.W.3d 28, 47 (Tex. Crim. App. 2014). However, as noted in our discussion of
appellant’s complaint about the lack of findings, the statute at issue in Moon contained explicit
factors the juvenile court is statutorily obligated to consider. Here, the juvenile court has discretion
to consider relevant factors, listed in the statute or not, when making its decision. Consequently, the
“traditional sufficiency of the evidence review” called for in Moon may not be appropriate in this
context. To the extent that appellant urges that a factual sufficiency review under normal civil
appellate review standards should be conducted, we note that appellant makes no argument in his
brief concerning the factual sufficiency, or lack thereof, of the evidence presented at the transfer
hearing. In fact, he concedes that the preponderance of the evidence weighs heavily against him.
        In any event, the evidence in this case was factually sufficient to support the juvenile court’s
decision to transfer appellant to TDCJ to complete his determinate sentence. Under a
factual-sufficiency standard of review, we consider and weigh all the evidence in the record and may
overturn a finding only if it is so contrary to the overwhelming weight of the evidence as to be clearly
wrong and manifestly unjust. Smith v. East, 411 S.W.3d 519, 529 (Tex. App.—Austin 2013, pet.
denied); see Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). Applying this standard, we cannot
conclude that the evidence so greatly preponderates against the juvenile court’s implicit findings
concerning its decision to transfer appellant to TDCJ.

                                                  13
Failure to Allow Argument at Transfer Hearing

               Finally, appellant complains, for the first time on appeal, that the juvenile court

abused its discretion by not allowing oral argument at the release or transfer hearing.7 See Tex. Fam.

Code § 54.11(e) (“At the hearing, the person to be transferred or released under supervision is

entitled to an attorney, to examine all witnesses against him, to present evidence and oral argument,

and to previous examination of all reports on and evaluations and examinations of or relating to him

that may be used in the hearing.”) (emphases added).

               At the close of the release or transfer hearing, immediately after appellant had rested

and closed, the juvenile court made its ruling:


             Having heard this case for a day and a half, I’m not going to allow closing
       arguments. I’m ready to make a decision. [N. G.-D.], would you please stand?
             Based on the evidence before the Court, [N. G.-D.], I’m going to transfer you
       to TDCJ to serve the remainder of your sentence concurrent with your current




       7
           We note that appellant mentioned this issue only in passing in his brief: in his factual
recitations he mentioned that the juvenile court did not allow argument and then he summarily
asserted in his argument that the court abused its discretion in transferring him to TDCJ. He did not
cite to the relevant statute providing the right or provide any analysis. Ordinarily, the failure to
adequately brief an issue, either by failing to specifically argue and analyze one’s position or provide
authorities and record citations, waives any error on appeal. See Tex. R. App. P. 38.1(i); Lucio
v. State, 351 S.W.3d 878, 896–97 (Tex. Crim. App. 2011) (appellant’s brief contained no argument
or citation to any authority that might support argument, therefore court decided point of error was
inadequately briefed and presented nothing for review “as this Court is under no obligation to make
appellant’s arguments for her”); Hankins v. State, 132 S.W.3d 380, 385 (Tex. Crim. App. 2004)
(because appellant did not provide any argument or authority in support of contention, it was
inadequately briefed); Aldrich v. State, 928 S.W.2d 558, 559 n.1 (Tex. Crim. App. 1996) (appellant
proffered no argument or authority with respect to claims, so court considered them inadequately
briefed and as presenting nothing for review). However, because appellant presented this complaint
during oral argument, we address it in the interest of justice, though ultimately we do not reach the
merits of this complaint because we resolve the issue against appellant based on procedural default.

                                                  14
       sentence. In addition to that, I am requiring public registration upon your release
       from custody. I wish you the very best of luck. You are excused.


Appellant did not object when the court announced its intention to rule without hearing argument

nor did he object when the court pronounced its ruling.

               As previously noted in this opinion, juvenile delinquency proceedings on appeal are

to be governed by the civil rules of appellate procedure as far as practicable. In re D.I.B.,

988 S.W.2d 753, 756 (Tex. 1999); see Tex. Fam. Code § 56.01(b) (in juvenile proceeding, “[t]he

requirements governing an appeal are as in civil cases generally”). Generally, in order to preserve

a complaint for appellate review, a party must make a timely, specific request, objection, or motion

in the trial court. Tex. R. App. P. 33.1(a)(1); In re C.O.S., 988 S.W.2d 760, 765 (Tex. 1999) (Rule

of Appellate Procedure 33.1 applies to both civil and criminal cases). However, because a juvenile

proceeding is quasi-criminal, the general rules governing error preservation in civil cases cannot be

applied across the board in juvenile proceedings. In re L.D.C., 400 S.W.3d 572, 574 (Tex. 2013)

(citing In re C.O.S., 988 S.W.2d at 765). The Texas Supreme Court has noted that it is “unwise and

problematic to apply one preservation rule in adult, criminal proceedings and another,

stricter rule in juvenile cases.” In re C.O.S., 988 S.W.2d at 767; see In re State ex rel. Tharp,

No. 03-15-00223-CV, 2015 WL 1905959, at *1 (Tex. App.—Austin Apr. 24, 2015, orig.

proceeding). Therefore, precedent from analogous adult criminal proceedings may be instructive

in juvenile cases. In re C.O.S., 988 S.W.2d at 767; In re I.L., 389 S.W.3d 445, 452 (Tex. App.—El

Paso 2012, no pet.); see, e.g., In re D.I.B., 988 S.W.2d at 756 (looking to jurisprudence from Texas




                                                 15
Court of Criminal Appeals to determine when harm analysis should be performed in juvenile

delinquency proceedings).

               The record here establishes that appellant lodged no objection to the juvenile court’s

expressed intention not to allow argument nor did he object to the court’s ruling based on the lack

of opportunity to present argument. Appellant, then, must address the issue of preservation of error

and convince this Court that the error of which he complains is properly before this Court. Appellant

maintains that he was not required to object at the hearing because such an objection would have

been futile since the juvenile court had already expressed its intent not to allow argument.

Alternatively, he appears to argue that the error is fundamental error to which no objection is

necessary. We disagree and conclude the error alleged here is not immune from the requirement that

it be preserved for our review.

               The Texas Court of Criminal Appeals has consistently held that the failure to object

in a timely and specific manner during trial forfeits a complaint, even when the error may concern

a defendant’s constitutional rights. Yazdchi v. State, 428 S.W.3d 831, 844 (Tex. Crim. App. 2014),

cert. denied, 135 S. Ct. 1158 (2015); see Saldano v. State, 70 S.W.3d 873, 887 (Tex. Crim. App.

2002) (“All but the most fundamental rights may be forfeited if not insisted upon by the party to

whom they belong.” (quoting Marin v. State, 851 S.W.2d 275, 279 (Tex. Crim. App. 1993),

overruled on other grounds by Cain v. State, 947 S.W.2d 262 (Tex. Crim. App. 1997))). An

exception applies to two “relatively small categories of errors:” (1) violations of waivable-only

rights; and (2) denials of absolute, systemic requirements. Aldrich v. State, 104 S.W.3d 890, 895

(Tex. Crim. App. 2003); see Bessey v. State, 239 S.W.3d 809, 812 (Tex. Crim. App. 2007) (“Errors



                                                 16
may be raised for the first time on appeal if the complaint is that the trial court disregarded an

absolute or systemic requirement or that the appellant was denied a waivable-only right that he did

not waive.”); Neal v. State, 150 S.W.3d 169, 175 (Tex. Crim. App. 2004) (“Except for complaints

involving systemic (or absolute) requirements, or rights that are waivable only . . . all other

complaints, whether constitutional, statutory, or otherwise, are forfeited by failure to comply with

Rule 33.1(a).”).

               “Waivable-only” rights are “rights of litigants which must be implemented by the

system unless expressly waived.” Mendez v. State, 138 S.W.3d 334, 340 (Tex. Crim. App. 2004)

(citing Marin, 851 S.W.2d at 279–80); Saldano, 70 S.W.3d at 888; Johnson v. State,

No. 03-12-00006-CR, 2012 WL 1582236, at *2 (Tex. App.—Austin May 4, 2012, no pet.) (mem.

op., not designated for publication). Examples of “waivable-only” rights include the right to

effective assistance of counsel, the right to a jury trial, and a right conferred by a statute that

affirmatively states the right is waivable only. Saldano, 70 S.W.3d at 888; Aldrich, 104 S.W.3d at

895. A waivable-only right cannot be forfeited by a party’s inaction alone; a defendant must take

affirmative action to waive such a right. See Bessey, 239 S.W.3d at 812 (“A law that puts a duty on

the trial court to act sua sponte, creates a right that is waivable only. It cannot be a law that is

forfeited by a party’s inaction.” (quoting Mendez, 138 S.W.3d at 342)). While no precise rule has

been announced for determining if a right is waivable only instead of forfeitable, it is important to

be reminded of the reasons for requiring preservation of errors. “[O]bjections promote the

prevention and correction of errors. When valid objections are timely made and sustained, the

parties may have a lawful trial.” Saldano, 70 S.W.3d at 887. Here, if the juvenile court had been



                                                 17
reminded of appellant’s statutory entitlement to present argument, the court could have corrected its

oversight and cured any error. We find that the statutory right at issue is not a right that is waivable

only, but one that may be forfeited.

                Systemic requirements—also known as absolute requirements or prohibitions—are

laws that a trial court has a duty to follow even if the parties wish otherwise. Mendez, 138 S.W.3d

at 340 (citing Marin, 851 S.W.2d at 280); Johnson, 2012 WL 1582236, at *2; see Cook v. State,

390 S.W.3d 363, 368 n.11 (Tex. Crim. App. 2013). “Any party that is entitled to appeal may

complain on appeal that such a requirement was violated, even if the party failed to complain about

the failure or waived the application of the law.” Mendez, 138 S.W.3d at 340 (citing Marin, 851
S.W.2d at 280). Examples of systemic requirements include jurisdiction of the person or subject

matter and whether a penal statute is in compliance with the separation of powers section of the

Texas Constitution. Aldrich, 104 S.W.3d at 895; see Saldano, 70 S.W.3d at 888.

                In this case, the error alleged here, even though characterized by appellant as

“fundamental” in nature, does not fall within the exceptions that would excuse the failure to lodge

an objection in the juvenile court. The juvenile court neither disregarded an absolute requirement

nor denied appellant a waivable-only right. There is simply no authority that would suggest that the

type of error alleged here—the failure to grant a statutory right to present argument at a juvenile

transfer hearing under section 54.11—is in the nature of a systemic defect or a right that is waivable

only. Accordingly, appellant’s complaint must have been raised in the juvenile court to preserve the

issue for our review. The only issue is whether appellant complied with Rule 33.1(a). He did not.




                                                  18
                  As already noted, at the conclusion of the transfer hearing appellant did not object to

the juvenile court’s expressed intent to disallow argument or to its failure to allow argument when

it pronounced its ruling. Nor did appellant raise the issue in a motion for new trial. Accordingly,

appellant has forfeited his right to complain about it on appeal. See Tex. R. App. P. 33.1(a); Neal,
150 S.W.3d at 175; see also Ex parte J.L.R., No. 05-12-01289-CV, 2013 WL 4041554, at *1–3 (Tex.

App.—Dallas Aug. 9, 2013, no pet.) (mem. op.) (juvenile forfeited his right to complain on appeal

about trial court’s dismissal of his application for writ of habeas corpus with prejudice because he

did not object to court’s ruling at hearing that writ was dismissed with prejudice nor raise issue in

his motion for new trial).


                                            CONCLUSION

                  Based on the record in this case, we cannot say that the juvenile court’s decision to

transfer appellant to TDCJ to complete his 30-year determinate sentence was made without reference

to guiding rules or principles or that the court acted in an arbitrary or unreasonable manner. Thus,

we conclude that the court did not abuse its discretion. Accordingly, we affirm the juvenile court’s

transfer order.



                                                 __________________________________________
                                                 Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: January 8, 2016



                                                    19